Order filed February 12, 2015




                                        In The


        Eleventh Court of Appeals
                                     ___________

                                No. 11-14-00307-CR
                                     ___________

                  BRITNEY NICOLE DOKEY, Appellant
                                           V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 350th District Court
                             Taylor County, Texas
                         Trial Court Cause No. 10918-D


                                       ORDER
      Appellant, Britney Nicole Dokey, has filed this appeal from a judgment
revoking her community supervision for the offense of tampering with a
governmental record. Upon reviewing the record in this case, we have concluded
that the trial court’s certification of Appellant’s right of appeal is defective, and we
direct the trial court to amend its certification.
      The certification contained in the clerk’s record reflects that the trial court
certified that this is a plea bargain case and that Appellant has no right of appeal.
See TEX. R. APP. P. 25.2(a)(2), (d). However, despite Appellant’s plea of true and
the parties’ agreement with respect to punishment, this is not a plea bargain case.
The Court of Criminal Appeals has explicitly held that Rule 25.2(a)(2) “refers only
to plea bargains with regard to guilty pleas, not pleas of true on revocation
motions.” Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005). The
Dears court further stated: “Regardless of whether a court feels that a defendant
should be ‘bound’ by an agreement on a plea of true, the plain language of
Rule 25.2(a)(2) does not contemplate that situation.” Id. Rule 25.2(a)(2) does not
limit Appellant’s right to appeal from the judgment revoking her community
supervision. See id. Thus, the trial court’s certification of Appellant’s right of
appeal was “defective.” See id. at 615; see also TEX. R. APP. P. 37.1.
      The trial court is directed to enter an amended certification reflecting that
this is not a plea bargain case and that Appellant has a right to appeal, and the
district clerk is directed to file in this court a supplemental clerk’s record
containing the amended certification. See TEX. R. APP. P. 25.2(d), 34.5(c)(2), 37.1;
see also Dears, 154 S.W.3d at 614. The amended certification is due to be filed in
this court on or before February 26, 2015.


                                                    PER CURIAM


February 12, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         2